DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species I (claims 1 and 3-12) in the reply filed on 10/19/2020 is acknowledged.  Claims 21-26 are newly added.  Accordingly, claims 1, 3-12, and 21-26 are pending in this application.


Claim Objections
Claims 3-12, and 21-26 are objected to because of the following informalities: 
Claim 3 recites the limitation "the isolation region" (emphasis added) in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the isolation region” (as recited in lines 8-9) is:
“the first isolation region” (emphasis added).

Claim 11 recites the limitation "the isolation region" (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the isolation region” (as recited in lines 2-3) is:
“the first isolation region” (emphasis added).
Claim 21 recites the limitation "the isolation region" (emphasis added) in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the isolation region” (as recited in lines 7-8) is:
“the first isolation region” (emphasis added).

Claim 23 recites the limitation “each of the second isolation region” (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “each of the second isolation region” (as recited in line 2) is:
“each of the second isolation regions” (emphasis added).
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (U.S 2015/0021687).
As to claim 1, Tamura et al. disclose in Fig. 8B a method for manufacturing a semiconductor device, comprising: receiving a substrate (112) including an active area (comprising “drain drift region” 140 & “p-type region” 146) (see Fig. 8B, para. [0009]-[0010], [0013]-[0014]); forming a plurality of source/drain regions (“n+ source” 150 & “n+ drain” 142) of a plurality of transistor devices (“LDMOS transistor” 120, 120) in the active area (comprising “drain drift region” 140 & “p-type region” 146) (see Fig. 8B, para. [0009]-[0010], [0013]-[0014]); and inserting an isolation region (“p+ contact region” 152) in the active area (comprising “drain drift region” 140 & “p-type region” 146) between two adjacent source/drain regions (“n+ source” 150 & “n+ drain” 142) of two adjacent transistor devices (“LDMOS transistor” 120, 120) (see Fig. 8B, para. [0009]), wherein the isolation region (“p+ contact region” 152) and the two adjacent source/drain regions (“n+ source” 150 & “n+ drain” 142) cooperatively form two diode devices (two pn junctions between “p+ contact region” 152 and “n+ source” 150, 150 as shown in Fig. 8B) electrically connected in a back to back manner (see Fig. 8B). 


Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (U.S 5,920,089). 
As to claim 21, Kanazawa et al. disclose in Fig. 6A a method for manufacturing a semiconductor device, comprising: receiving a substrate (1) comprising an active area (“common n-well” 53) (see Fig. 6A, col. 10, lines 26-42); forming a first isolation region (“n+ contact region” 55) in the active area (“common n-well” 53) (see Fig. 6A, col. 10, lines 26-52); forming a pair of transistor devices (“pMOS” 5, “pMOS” 3) over the substrate (1), wherein each of the pair of the transistor devices (“pMOS” 5, “pMOS” 3) comprises a channel (see a channel region between source/drain regions 21, 19 or see a channel region between source/drain regions 74, 75), a gate electrode (17/71) over the channel, and a source/drain region (source/drain regions 21, 19 or source/drain regions 74, 75) alongside the gate electrode (17/71) (see Fig. 6A, col. 10, lines 5-52); and forming a pair of second isolation regions (see “a pair of second isolation regions” as annotated by Examiner in Fig. 6A below) on two opposing sides of the first isolation region (“n+ contact region” 55) (see Fig. 6A below), wherein the first isolation region (“n+ contact region” 55) and the pair of second isolation regions (as annotated by Examiner in Fig. 6A below) have a first doping type (n type) (see Fig. 6A below), and a doping concentration ( n type) of the pair of second isolation regions (as annotated by Examiner in Fig. 6A below) is lower than that of the first isolation region (“n+ contact region” 55) {since “n+ contact region” 55 having heavily dopant of n+ type which has a greater doping concentration than that of the pair of second isolation regions having n type, see Fig. 6A below}.  



    PNG
    media_image1.png
    411
    870
    media_image1.png
    Greyscale

As to claim 22, as applied to claim 21 above, Kanazawa et al. disclose in Fig. 6A all claimed limitations including the limitation wherein the active area (“common n-well” 53) has the first doping type (n type), and a doping concentration of the active area (“common n-well” 53) is lower than that of the first isolation region (55) {since “n+ contact region” 55 having heavily dopant of n+ type which has a greater doping concentration than that of the active area 53 having n type, see Fig. 6A above}.  
As to claim 23, as applied to claim 21 above, Kanazawa et al. disclose in Fig. 6A all claimed limitations including the limitation wherein a thickness of the first isolation region (55) is substantially equal to a thickness of each of the second isolation regions (as annotated by Examiner in Fig. 6A above).
As to claim 24, as applied to claim 21 above, Kanazawa et al. disclose in Fig. 6A all claimed limitations including the limitation wherein a thickness of the first isolation region (55) is substantially equal to a thickness of the channel (see a channel region between source/drain regions 21, 19 or see a channel region between source/drain regions 74, 75 in Fig. 6A) (see Fig. 6A).
As to claim 25, as applied to claim 21 above, Kanazawa et al. disclose in Fig. 6A all claimed limitations including the method further comprising forming a dielectric layer (“interlayer insulating film” 92) on the first isolation region (55) and the second isolation regions (as annotated by Examiner in Fig. 6A above) (see Figs. 6A above, and 7C) (see Figs. 6A and 7C, col. 12, lines 13-46) .
As to claim 26, as applied to claims 21 and 26 above, Kanazawa et al. disclose in Fig. 6A all claimed limitations including the limitation wherein the dielectric layer (“interlayer insulating film” 92) partially covers each of the second isolation regions (as annotated by Examiner in Fig. 6A above) and partially exposes each of the second isolation regions (as annotated by Examiner in Fig. 6A above) (see Figs. 6A above and 7C, col. 12, lines 13-46) .
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (U.S 5,920,089) in view of HAO et al. (U.S 2010/0032728).
As to claim 3, Kanazawa et al. disclose in Fig. 6A a method for manufacturing a semiconductor device comprising: receiving a substrate (1) comprising an active area (“common n-well” 53) (see Fig. 6A, col. 10, lines 26-42); forming a first isolation region (“n+ contact region” 55) in the active area (“common n-well” 53) (see Fig. 6A, col. 10, lines 26-52); forming a pair of transistor devices (“pMOS” 5, “pMOS” 3) over the substrate (1), wherein each of the pair of the transistor devices (“pMOS” 5, “pMOS” 3) comprises a channel (see a channel region between source/drain regions 21, 19 or see a channel region between source/drain regions 74, 75), a gate electrode (17/71) over the channel, and a source/drain region (source/drain regions 21, 19 or source/drain regions 74, 75) alongside the gate electrode (17/71) (see Fig. 6A, col. 10, lines 5-52); and forming a pair of second isolation regions (see “a pair of second isolation regions” as annotated by Examiner in Fig. 6A below) on two opposing sides of the first isolation region (“n+ contact region” 55) (see Fig. 6A below), wherein the first isolation region (“n+ contact region” 55) and the pair of second isolation regions (as annotated by Examiner in Fig. 6A below) have a first doping type (n type) (see Fig. 6A below), and a doping concentration of the pair of second isolation regions (as annotated by Examiner in Fig. 6A below) is lower than that of the first isolation region (“n+ contact region” 55) {since “n+ contact region” 55 having heavily dopant of n+ type which has a greater doping concentration than that of the pair of second isolation regions having n type, see Fig. 6A below}.  

    PNG
    media_image1.png
    411
    870
    media_image1.png
    Greyscale


Kanazawa et al. are silent to disclose the first isolation region is formed by performing an ion implantation.
HOA et al. disclose in Fig. 5 a method comprising: performing an ion implantation to form a first isolation region (“n-type diffused contact regions 534”/”p-type diffused contact regions 530”) in the active area (comprising “n-well regions”/”n-well” 522 and “p-well regions”/“p-well” 520) (see Fig. 5, para. [0037]-[0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kanazawa et al. by performing an ion implantation to form the first isolation region as taught by HOA et al. in order to avoid energy contamination, so as to improve the product quality of the semiconductor device, and also reduce production cost.
As to claim 4, as applied to claim 3 above, Kanazawa et al. and HOA et al. disclose all claimed limitations including the limitation wherein the active area (“common n-well” 53) has the first doping type (n type), and a doping concentration of the active area (“common n-well” 53) is lower than that of the first isolation region (“n+ contact region” 55) (see Fig. 6A, a region 55 having heavily dopant of n+ type which has a greater doping concentration than that of the active area 53 having n type, Fig. 6A) (see Fig. 6A in Kanazawa et al.).  
As to claim 11, as applied to claim 3 above, Kanazawa et al. and HOA et al. disclose all claimed limitations except for the limitation wherein the forming of the second isolation regions comprises performing a thermal operation to drive in dopants of the first isolation region into the active area to form the second isolation regions.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to perform a thermal operation to drive in dopants of the first isolation region into the active area to form the second isolation regions in the teaching of Kanazawa et al. with HOA et al., because such process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
As to claim 12, as applied to claim 3 above, Kanazawa et al. and HOA et al. disclose all claimed limitations including the method further comprising: forming an inter-layered dielectric (ILD) (“interlayer insulating film” 92) over the substrate (1) (see Figs. 6A and 7C, col. 12, lines 13-46); and forming a contact via (“first n+ contact region” 78, “second n+ contact region” 25) coupled to each of the pair of transistor devices (Figs. 6A, 7A, col. 8, line 6 - col. 9, line 17).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,510,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 21-26 recited in the present invention are recited within claims 1-20 of U.S. Patent No. 10,510,776.

     					  


      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 12, 2021